Citation Nr: 0805021	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  01-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1990 rating decision that denied service connection for 
residuals of a fractured left humerus with open reduction 
based upon aggravation.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefit sought on appeal.  The veteran and 
his attorney appeared before the undersigned at a hearing at 
the RO in May 2003.

In January 2004, the Board issued a decision denying the 
veteran's claim of CUE in a rating decision dated April 13, 
1990.  The veteran appealed the January 2004 decision.  In 
October 2007, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision vacating the Board's January 
2004 decision and remanding the matter to the Board for 
readjudication.


FINDING OF FACT

The April 1990 RO rating decision that denied service 
connection for residuals of a fractured left humerus with 
open reduction based upon aggravation was not reasonably 
supported by the evidence of record, demonstrates that the RO 
failed to correctly apply the regulatory provisions extant at 
that time, and the outcome of the April 1990 rating decision 
would have been manifestly different but for the error.


CONCLUSION OF LAW

There was clear and unmistakable error in the April 1990 
rating decision in that it failed to grant service connection 
for residuals of a fractured left humerus with open reduction 
based upon aggravation.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. §§ 3.104, 3.105(a) (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The veteran asserts that there was CUE in the April 1990 
rating decision which denied service connection for residuals 
of a fractured left humerus with open reduction based upon 
aggravation.  He did not appeal that decision, and it is thus 
considered final, although it may be reversed if found to be 
based upon CUE.  Legal authority provides that, where CUE is 
found in a prior rating decision, the prior decision will be 
reversed or revised, and, for the purposes of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

The law and regulations in effect at the time of the April 
1990 rating decision provided that a veteran is presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and demonstrates that the 
preexisting disorder was not aggravated.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153. 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

The veteran and his representative assert that the RO erred 
in not making a determination as to whether there was clear 
and unmistakable evidence demonstrating that the preexisting 
left shoulder disability was not aggravated by service.  The 
veteran maintains that the service medical records clearly 
show that his preexisting left shoulder disability increased 
in severity during service, and that the RO did not 
acknowledge the requirement that clear and unmistakable 
evidence be demonstrated that his left shoulder was not 
aggravated by service in order for his claim to be denied.

The Board finds that the RO failed to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  The evidence clearly showed that the veteran 
had a preexisting left shoulder disability that required much 
medical treatment during service.  The April 1990 rating 
action fails to note that in order to deny service 
connection, the law and regulations required that the VA 
provide clear and unmistakable evidence that the veteran's 
preexisting disability was not aggravated by service, or if 
there was an increase in disability a specific finding that 
the increase was due to the natural progress of the disease.

Clearly, had the applicable regulations been correctly 
applied to the evidence of record at the time of the April 
1990 decision, the veteran would have been granted service 
connection for his left shoulder disability.  The veteran's 
March 1969 entrance examination did not reveal any current 
problems due to the preexisting left shoulder disability, and 
his physical profile showed him to have a "1" for his upper 
extremities.  In April 1969 the veteran complained of left 
arm pain and he was put on a "2" profile due to his left 
shoulder.  A December 1969 service medical record notes that 
the veteran fell and injured his left arm.  In March 1970 the 
veteran was put on a "3" profile due to his left shoulder 
disability, and the veteran remained on a "3" profile due 
to his left shoulder for the remainder of his service.  The 
service medical records clearly show that the veteran's left 
shoulder disability increased in severity during his service.  
The April 1990 rating decision did not provide clear and 
unmistakable evidence that the veteran's left shoulder 
disability was not aggravated by service, and did not make a 
specific finding that the increase was due to the natural 
progress of the disease.  

In sum, the Board concludes that the error in not applying 
the applicable regulations to the facts of this case was 
undebatable and, had this error not been made, the outcome of 
the April 1990 decision would have manifestly changed.  The 
Board finds that the April 1990 denial of service connection 
for a left shoulder disability was clearly and unmistakably 
erroneous, and should be revised to reflect a grant of 
service connection for residuals of a fractured left humerus 
with open reduction based upon aggravation.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105.


ORDER

The April 1990 RO rating decision, which denied entitlement 
to service connection for a left shoulder disability, 
contained CUE, and should be revised to reflect a grant of 
service connection for residuals of a fractured left humerus 
with open reduction based upon aggravation.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


